Citation Nr: 1410283	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuropathy.

4.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 until October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board has recharacterized the issue of entitlement to service connection for depression and anxiety to the broader issue of entitlement of service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.

2.  The most probative evidence fails to link the Veteran's current tinnitus to his service. 

3.  The Veteran does not currently have neuropathy.
 
4.  The claim for service connection for an acquired psychiatric disorder was last denied in a March 1983 rating decision.  The Veteran did not appeal this denial and that decision became final.

5.  The evidence received since the March 1983 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, June 2010 and December 2011 letters, sent prior to the initial unfavorable decisions issued in December 2010 and April 2012, respectively, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service medical records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in September 2010, October 2010, and February 2012 in conjunction with his service connection claims for hearing loss and tinnitus.  The Veteran has not alleged that such are legally inadequate for adjudication purposes.  The Board finds that the February 2012 examination is adequate in order to evaluate the Veteran's bilateral hearing loss and tinnitus as it was performed by an audiologist and includes an interview with the Veteran, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that a VA Compensation and Pension examination was not done on the issue of service connection for neuropathy.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence does not show the presence of neuropathy.  Remand for a VA examination is therefore not needed.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed bilateral hearing loss as a result of excessive noise exposure during service.  Specifically, he reported noise exposure from the firing range and rocket testing.  

The February 2012 audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
15
20
25
30
25
LEFT
15
25
25
30
30

Speech recognition was 96 percent bilaterally.  This fails to show the Veteran has a hearing loss disability for VA purposes.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).   

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




B. Tinnitus

In his claim for service connection, the Veteran contends that he has tinnitus as a result of excessive noise exposure during service.  The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

At the February 2012 VA examination, the Veteran reported his tinnitus began 5 years ago.  The examiner opined that due to recent onset (in the past few years reported by the Veteran) it is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  

The examiner's medical opinion is consistent with the Veteran's statements in his February 2012 VA examination that his tinnitus began about 5 years ago (which is 37 years post military service) as well as his statement in his October 2010 VA examination that he had tinnitus for the past few years.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Further, evidence of record reflects that the Veteran first reported tinnitus in his claim for service connection in 2010, approximately 40 years after service.  

To the extent the Veteran has a current diagnosis of tinnitus that he relates to his reported in-service acoustic trauma, the Board notes that the Veteran is not competent, as a lay person, to etiologically relate his tinnitus to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In summary, the preponderance of the evidence reveals that the Veteran did not have tinnitus during service or for many years thereafter, and it has not been linked by competent evidence to service.  Accordingly, the Board finds that service connection for  tinnitus must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Neuropathy

The Veteran claims entitlement to service connection for neuropathy.

There is no evidence that the Veteran has a current diagnosis of neuropathy.  A review of the Veteran's private and VA treatment records during the relevant appeals period shows no diagnosis of or treatment for neuropathy.  The claims file shows requests for treatment records were made to all private treatment providers identified by the Veteran as treating him for neuropathy.  For each private treatment provider, either the records were obtained or a negative response was received.

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  

To the extent that the claimant himself suggests that he has neuropathy, neuropathy is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose neuropathy.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he currently suffers from neuropathy is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for neuropathy.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  His claim was most recently denied in a March 1983 rating decision because the RO essentially found the Veteran had a personality disorder for which service connection is precluded.  38 C.F.R. § 3.304.  The March 1983 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since the March 1983 rating decision, new evidence has been added to the claims file, including a VA examination for mental disorders in June 1992 and VA treatment records from January 1976 through May 1999 and June 2005 through December 2010.  The evidence submitted subsequent to the March 1983 rating decision is new, in that it was not previously of record.  

The newly submitted evidence is also material, as it includes a current diagnosis of depression, which speaks directly to an element which was not of record in 1983, the presence of a psychiatric disability for which service connection could be granted.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disability is reopened. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for neuropathy is denied.

As new and material evidence has been received, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.  





REMAND

As an initial matter, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for an acquired psychiatric disorder.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the appeal.

Service treatment records show that the Veteran suffered from anxiety attacks, hyperventilation episodes, and poor sleep while in service.  In a report of psychiatric evaluation during service in February 1970, the Veteran was diagnosed with emotionally unstable personality disorder manifested by difficulty with routine and confining activities, low frustration tolerance, and difficulty with authority figures and prescribed a tranquilizing medication.  

VA treatment records dated December 2010 show a current diagnosis of depression.
Because a VA examiner has not opined as to whether it is as least as likely as not that any current acquired psychiatric disorder is related to or had its onset during service, the Board finds that an opinion addressing the issue is necessary to fairly decide the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service acquired psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed acquired psychiatric disorder.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current acquired psychiatric disorder is related to or had its onset during service.  

An explanation for the conclusions reached should be set forth, and should note the service treatment records showing symptoms of anxiety.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  The RO shall then take such additional development action as it deems proper with respect to the claim, and then re-adjudicate it.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


